Citation Nr: 1643973	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-14 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1969.  He had service in Vietnam as a Light Weapons Infantryman, and was awarded the Combat Infantry Badge (CIB), among other decorations.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing in August 2015. A transcript of the testimony offered at the hearing has been associated with the record.

In October 2015 and April 2016, the Board remanded this matter for further development.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown in service or within the first post-service year, and has not been shown by the evidence of record to be related to the Veteran's period of service.  

2.  The preponderance of the competent and probative evidence indicates that a bilateral hearing loss disability is attributable to post-service events.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service and such service incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and history.  The VLJ particularly suggested that evidence relating to a relationship between the condition and service would assist in substantiating the claim.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The RO provided the appellant pre-adjudication notice by a letter dated in December 2010.  

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology of his bilateral hearing loss disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinions obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

Here, the Veteran was provided a VA examination in May 2011.  The Board obtained addendum opinions in December 2015 and May 2016.  In each case, the Board sought clarification of the examiner's etiological opinions.  Overall, the examination and opinions are sufficient, and consider the Veteran's history, lay contentions and the evidence of record.  They are ultimately responsive to the questions posed by the Board, and form a clear basis for the Board to evaluate the matter.  Barr, supra.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015); Hensley, 5 Vet. App. at 159-60.

Service connection for sensorineural hearing loss may be granted if the disability becomes manifest to a compensable degree within one year following separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a) (2015).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2015).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996) .

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had active duty combat service in Vietnam.  Any reports of noise exposure are certainly consistent with his service.  

A review of the service treatment records discloses no assessment of bilateral hearing loss.  There are no documented reports of hearing problems in the service records.  

Prior to November 1967 service departments consistently used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service with the comparable ISO (ANSI) measurements in adjacent parentheses.  

Here, the Veteran's entrance audiogram is dated in August 1964.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (zero)
-10 (zero)
N/A
5 (15)
LEFT
zero (5)
-5 (5)
zero (10)
N/A
5 (15)

If a military audiogram was performed before 1969 and does not specifically state that it was conducted according to ISO (ANSI ) standards, one must assume the results are ASA.  Moreover, unless otherwise specified, one is to assume that audiograms performed from 1969 and later were conducted according to ISO (ANSI) standards.  If the audiometric results were reported in standards set forth by ASA, or the results date to a time when ASA units may have been used, and it cannot be determined what standards were used to obtain the readings, an audiologist opinion is necessary to interpret the results and convert any ASA test results to ISO/ANSI units for application of 38 CFR 3.385 in disability determinations.  See M21-1, III.iv.4.B.3.a, Determining Impaired Hearing as a Disability.

The Veteran's separation audiogram is dated in October 1969.  It is not clear whether the audiometric results were reported in ASA or ISO (ANSI) standards, and the conversions are reported below in parentheses.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
N/A
5 (15)
LEFT
5 (20)
zero (10)
zero (10)
N/A
5 (15)
VA received the Veteran's claim in October 2010.  He specifically claims he has bilateral hearing loss due to exposure to noise in service.  Recognizing the Veteran's service and the indication that bilateral hearing loss may be related to service, VA afforded the Veteran a VA examination in May 2011.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
55
65
LEFT
20
15
25
55
55

Pure tone averages were 38.75 for the right ear and 40 for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right and 92 percent in the left ear.  These audiometric testing results meet VA's requirements for considering hearing loss a disability for both ears.  38 C.F.R. § 3.385.

The examination report outlines the Veteran's history of noise exposure, both before, during and after service.  Prior to service, the Veteran worked as a machinist, without the use of hearing protection.  During service, as noted above, the Veteran was exposed to noise from gunfire, mortars, grenades and cannons, all without the use of hearing protection.  Following service, the Veteran again worked as a machinist, without the use of hearing protection.  He also had various jobs that involved no noise exposure, although he worked in law enforcement.  However, he related the use of hearing protection when he had to qualify with his firearm, which was the only time his job required him to use a firearm.  

Based upon examination of the Veteran and review of the record, the examiner concluded it less likely than not that bilateral hearing loss was related to military service.  In terms of rationale, the examiner explained that her opinion was "based upon [service treatment records] documentation of normal hearing upon separation, with no significant threshold shifts noted in either ear." 

In furtherance of substantiating his claim, the Vetera submitted a December 2012 opinion from a private audiologist from King Hearing Center.  The opinion notes that the Veteran reported hearing difficulty since service, as well as the Veteran's reported history of noise exposure consistent with his service.  Based upon examination of the Veteran, and the Veteran's provided history, the audiologist concluded that the Veteran's  "hearing loss presents characteristics that may be associated with exposure to noise, and based on his case history, may be associated with his military service."  

In April 2013, the Veteran submitted an addendum to the December 2012 opinion.  The addendum reiterates that the Veteran was exposed to extreme noise levels in service.  The audiologist then concluded that " [i]t is as likely as not that the combined effects of [the Veteran's] experience while in the service have contributed to his sensorineural hearing loss."

In August 2015, the Veteran and his spouse testified before the Board.  At the hearing, the Veteran's representative asserted that the Veteran had indeed suffered acoustic trauma in service, and that the hearing loss occurred sometime after service.  The Veteran described his service, outlining various noise exposures resulting from service, including his honorable combat service in Vietnam.  He testified that he did not recall having a hearing test at discharge, and that his exit physical was rushed.  He denied any history of post-service noise exposure, testifying that he wore hearing protection when he completed firearms qualification for his post-service job in law enforcement.  The Veteran's wife testified that, shortly after the Veteran's discharge, about a few months to a year, she noticed that the Veteran had some difficulty hearing. 

The May 2011 VA examiner did not convert the service audiometrics from ASA to ISO (ANSI) standards.  She also seemed to base her opinion on a lack of evidence indicating a hearing loss disability during service.  Hensley, supra.  In an October 2015 remand, the Board returned the examination report for clarification.  

In December 2015, an addendum to the May 2011 opinion was obtained.  Based upon a review of the pertinent evidence, including the private audiological opinions and the service records, the examiner concluded that the Veteran's bilateral hearing loss disability was not related to military service nor to exposure to acoustic trauma while in military service.  In rendering the opinion, the examiner converted the in-service audiometrics from ASA to ISO (ANSI) as requested by the Board.  

In terms of rationale, the examiner noted that it was conceded that the Veteran was exposed to acoustic trauma during service, and that the Veteran's spouse had provided testimony regarding her perception that the Veteran had diminished hearing within one year of service separation.   She noted that the Veteran had both an enlistment and exit physical audiogram, neither of which raised any red flags to discredit them.  She further noted that the Veteran's hearing was not tested by an audiologist within one year of his separation from military service, and that at his May 2011 VA examination the Veteran reported returning to his job as a machinist without hearing protection when he returned from the military.

The examiner noted that the Veteran had been tested at the King Hearing Center in December 2012.  She found "very obvious" discrepancies in the test results that render the assessments invalid, noting that the Veteran provided speech recognition thresholds (SRTs) at 30 dB HL in each ear, but his best volunteered pure tone thresholds were 75 dB HL in each ear.  She noted that he obtained word recognition scores of 88% and 60% correct in the right and left ears, respectively, at a presentation level of 75 dB HL in each ear.  She stated that it was not possible for an individual with organic hearing loss to obtain such word recognition scores at a presentation level equal to their best pure tone thresholds.   She highlighted the fact that the private audiologist provided the medical opinion without access to the Veteran's service records.

She noted that the Veteran had another hearing test in April 2013, showing best pure tone thresholds at 40 dB HL. She explained, however, that speech testing was not included to assess for inter-test reliability and that these test results were therefore also inadequate.

The examiner noted that the Board had advised that she "please also note that the absence of a measured hearing loss alone during service cannot serve as the sole basis for finding that a current hearing loss disability is not related to service."  Along these lines, she explained that the Veteran's exit physical did not simply show an absence of measured hearing loss, it shows a presence of normal hearing at the time of separation from the military.   She explained that during the May 2011 VA examination, the Veteran reported two post-service jobs that involved noise exposure, one without hearing protection, and that he returned to his job as a machinist without hearing protection after he left the military.  She noted that he reported participating in weapons qualifications with earmuffs while working in law enforcement following service.

The Board again remanded the matter in April 2016 to obtain clarification of the December 2015 addendum opinion.  After review of the record, including the service records, the examiner concluded that the Veteran's bilateral hearing loss disability was more likely than not (greater than 50% probability) incurred post-service due to occupational noise exposure.  In rendering the opinion, the examiner converted the in-service audiometrics from ASA to ISO (ANSI) as requested by the Board.  She offered the same rationale, as before.

At the outset of this discussion, the Board also notes that service connection for bilateral hearing loss on a presumptive basis cannot be established.  The Board acknowledges the Veteran's and his wife's reports of hearing difficulty shortly after his discharge from service.  However, in the absence of any audiometrics dated within the first post-service year, it is impossible for the Board to ascertain whether bilateral hearing loss manifested to a compensable degree.  Accordingly, the presumptive regulations are not for application.

Here, the Veteran was certainly exposed to noise in service.  A review of the Veteran's service treatment records discloses no reports or diagnoses of bilateral hearing loss, however.  The Veteran has testified that he noticed hearing difficulties immediately following his discharge, and his wife has offered a similar history.  The question at hand is whether bilateral hearing loss was incurred in service, or whether it is attributable thereto, to include the Veteran's exposure to noise.  

Initially, the Board recognizes that the Veteran is competent to report his observations of decreased hearing acuity.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He has related a history of noticing hearing problems shortly after service.  However, thereafter the Veteran did not seek any apparent treatment for bilateral hearing loss until May 2011, when he presented for his VA examination.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).

Other than the Veteran's lay reports and contentions, the only pieces of evidence in support of the claim are the December 2012 and April 2013 opinions from King Hearing Center.  Resolution of this claim thus largely depends on the weight to be afforded these opinions.

The December 2012 opinion from King Hearing Center is fairly speculative, and speaks largely in terms of possibility, without assigning any value to the probability that a bilateral hearing disability was attributable to, or incurred, in service.  A medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, at most the Board considers this opinion as a suggestion that a bilateral hearing loss disability is attributable to service.

The April 2013 addendum to the December 2012 opinion speaks in terms of probabilities, concluding it to be at least as likely as not that the Veteran's service "contributed" to hearing loss.  However, as mentioned above, this opinion is based only on a history provided by the Veteran, and does not consider the service records or the Veteran's history of post-service noise exposure.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Again, the Board considers this opinion, at most, to suggest that bilateral hearing loss is related to service.  

With respect to the VA examination and opinions, the Board acknowledges that the May 2011 examination report was clarified on two separate occasions.  However, the examination and opinions are based upon a full review of the record, including the Veteran's service records, as well as examination and interview of the Veteran.  The examination and opinions conclude that bilateral hearing loss is less likely than not incurred in or attributable to in-service noise exposure, and more likely than not related to post-service noise exposure.  The Board concludes that the VA opinions are the most probative evidence of record.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Entitlement to service connection for bilateral hearing loss is not established.  The Board acknowledges the Veteran's belief that his bilateral hearing loss is related to exposure to noise in service.  The Board also acknowledges the Veteran's honorable combat service in Vietnam, and that this service certainly involved exposure to loud noise from combat.  However, the Veteran did not seek any treatment for bilateral hearing loss until about 40 years following his discharge.  Moreover, although the private opinions suggest that bilateral hearing loss is attributable to service, they are substantially outweighed by the May 2011 VA examination and its addenda.  The VA opinions, as explained above, are the most probative pieces of evidence of record.  Thus, the evidence weighs against the claim and it must, therefore, be denied.  Gilbert, supra.  

Lastly, the Board reiterates that the Veteran was certainly exposed to noise during his combat service.  Notwithstanding, the Board notes that audiometric testing at discharge was normal and that bilateral hearing loss was not assessed at discharge, but rather over 40 years following separation.  Along these lines, the Board is not denying the claim merely on the lack of audiometrics meeting VA's standards under 38 C.F.R. § 3.385 in service.  Rather, the Board's decision is based primarily on the degree of probative value and credibility afforded to the medical opinions and lay statements of record, which the Board has concluded, more likely than not, show that bilateral hearing loss is attributable to post-service noise exposure.  Hensley, supra.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


